      Case 1:17-cr-00654-RMB Document 63
                                      62 Filed 06/02/20
                                               06/01/20 Page 1 of 1




                                           June 1, 2020

BY ECF AND EMAIL

Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re:   United States v. Allanmon Mavumkal,
            17 Cr. 654 (RMB)

Dear Judge Berman:

      I filed a compassionate release motion on behalf of Allanmon Mavumkal
on May 22, 2020. The government filed its opposition on May 29, 2020. I
hereby request leave to file a reply in further support of Mr. Mavumkal’s
motion by June 4, 2020.

                                           Respectfully submitted,

                                            /s/
                                           Clay H. Kaminsky
                                           Assistant Federal Defender
                                           Federal Defenders of New York
                                           (212) 417-8749

CC:   AUSA Justin Rodriguez                Application granted.




                                               6/2/2020
